Citation Nr: 1448197	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  14-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran is represented by: 	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2014).


REMAND

In August 2011, the Veteran submitted claims of entitlement to service connection for bilateral hearing loss and tinnitus, which were denied in a May 2012 rating decision.  

In a statement received in March 2012, the Veteran identified the name and address of a medical group in Independence, Missouri, where he received treatment for his ears approximately once every two years.  There is no indication in the record that the RO sent the Veteran an authorization form or otherwise attempted to obtain the aforementioned private treatment records.  Because the records identified by the Veteran are potentially relevant to his claim of entitlement to service connection for hearing loss and tinnitus, VA's duty to assist requires that that VA attempt to obtain the private treatment records.  See 38 C.F.R. 3.159(c)(1) (2014).  

Additionally, the Veteran was provided a VA audiological examination in April 2012.  The examiner opined that the Veteran's tinnitus was not causally related to service because "[the Veteran] did not relate it to an acoustic event and it was not time locked to his military service."  However, the April 2012 examination report indicates that the Veteran reported in-service noise exposure while working in close proximity to weapons fire.  In the August 2011 claim form, the Veteran asserted that he was exposed to gunfire and explosions during his active duty and "began experiencing hearing loss and tinnitus while in service and has continued to this day."  Furthermore, in statements received in May 2012 and July 2012, the Veteran asserted that his symptoms of tinnitus began during service and have been present ever since.  The Veteran also indicated that his post-service noise exposure was "mild to non-existent," and that he always wore adequate ear protection when he was exposed to loud noises after service.  The April 2012 examiner's statement that the Veteran does not relate his current tinnitus to an in-service acoustic event contradicts the Veteran's assertions.  Thus, the Board finds that the April 2012 VA examiner's opinion is inadequate as it is predicated on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the Veteran's private treatment records from Encompass Medical Group in Independence, Missouri, as per the Veteran's March 2012 statement.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The claims file and all electronic records must be made available to the April 2012 VA examiner in order to obtain a supplemental opinion.  If the April 2012 VA examiner is not available, the evidence of record must be provided to an appropriate substitute.  The examiner must review all pertinent records associated with the claims file, including any private treatment records obtained by the RO, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss and/or tinnitus is/are related to his active duty service.  In so doing, the examiner must specifically consider and discuss the Veteran's assertions as to in-service exposure to acoustic trauma.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated, to include all the relevant evidence submitted since the July 2014 statement of the case.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

